DETAILED ACTION
The Examiner telephoned Applicants’ Representative on 5 October 2022 to request an e-filed Terminal Disclaimer for the only one remaining non-statutory double patent rejection.  On 7 October 2022, the Examiner decided to mail this Non-Final RCE as Examiner has not heard back from Applicants’ Representative and Examiner also discovered extra drawings not accounted for in the Specification, which prompts an objection against the Drawings.
Resolution of the objection and rejection, below, will place this application in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022, has been entered.
Current Status of 16/343,697
This Office Action is responsive to the amended claims of July 27, 2022.
Claims 1-3, 6-9, 11-14, and 16-23 have been examined on the merits.  Claims 1-2, 6-7, 9, 13, and 21-23 are previously presented.  Claims 3, 8, 11-12, 14, and 16-20 are original.
Priority
Applicants identify the instant application, Serial #:  16/343,697, filed 04/19/2019, and having 1 RCE-type filing therein, as a national stage entry of PCT/US2017/057762, International Filing Date: 10/21/2017, which claims priority from U.S. Provisional Application 62/410,960, filed 10/21/2016.
The effective filing date is the International Filing Date of October 21, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022, was filed after the mailing date of the Final Office Action on January 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of July 27, 2022.
The Examiner has reviewed the claim amendments and Reply of 07/27/2022.
Applicants filed an Oath/Declaration on July 25, 2022, thereby rendering moot the objection for lack of an Oath/Declaration (see paragraph 17 in previous Office Action).
The non-statutory double patent rejection (see paragraphs 18-19 of previous Office Action) against co-pending 16/343,645 is maintained.  Applicants neither amended the instant or reference claims nor persuasively traversed against this rejection.
Applicants’ Remarks of 07/27/2022 indicated that Applicants believe that the reference claims are distinct from the instant claims.  In their Remarks of 10/07/2021, Applicants indicate that the reference claims are distinct since said reference claims are drawn to administering a sensitizer compound to a subject in need of TKI treatment.  However, this is not persuasive since the reference claims contain all of the limitations needed to render the reference an anticipatory non-statutory double patent reference against the instant claims (since reference claims contain all the limitations of the rejected instant compound/composition claims).  The presence of the limitation “TKI” in the reference claims has no bearing on distinctiveness for non-statutory double patent purposes.
Note Applicants did not amend their instant or reference claims to render moot this rejection.
This rejection is reproduced, below, and adapted to account for any claim amendments.
Filing a Terminal Disclaimer will remedy this rejection and expedite this RCE to allowance thereby avoiding future RCEs.
Double Patenting – Maintained Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-7 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 10-11, 13, and 22 of co-pending Application No. 16/343,645 (reference application).  The reference claims of September 2, 2022 and the instant claims of July 27, 2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Although the reference claim 10 is a method of use drawn to numerous limitations, as one of the many limitations, reference claim 10 does teach the sensitizer compound (of the instant claim 1) comprising DZ1-drug amide or ester conjugate bonded to the drug (DRG) residue of instant claim 1, wherein the DRG of reference claim 10 is a statin drug or artemisinin (identical to instant claim 1) and wherein the DZ1 of reference claim 10, drawn to either FI or FII, is structurally identical to the FI and FII of DZ1-residue of instant claim 1.  Hence reference claim 10’s sensitizer compound, identical to instant claim 1’s sensitizer compound, anticipates instant claim 1.
Furthermore, reference claims 11 and 13, drawn to artemisinin and statins, such as simvastatin, anticipates instant claims 2-3, drawn to same.
Reference claim 22 adds “pharmaceutically acceptable carrier” thus anticipating instant claims 6-7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
New Objections
Drawings
The Specification and Drawings are each objected to as each figure of the drawings is not adequately described in the Specification.  The “Brief Description of the Drawings” (starting on page 9 with paragraph [0033] of the Specification) fails to describe each of the drawings of 04/19/2019.  For example, paragraph [0033] has a brief description of “Figure 1” but the accompanying drawings have at least a Figure 1A-1B.  The Examiner also sees separate data plots for a Figure 1C and 1D (Sheet 1/31 of “Drawings”), 1E and 1F (Sheet 2/31), separate data plots for Fig 2A-2D (Sheet 3/31), Fig 3C (Sheet 6/31), each with no accompanying description in the Specification, 3B1 (Sheet 7/31), and Fig 3B2 (Sheet 8/31), et cetera.  Every separate data plot or drawing/illustration (whether on a separate sheet or multiple drawings on one sheet) must have an accompanying description in the Specification.  Please carefully review each data plot/chart/illustration in the drawings and make sure it is described in the “Brief Description of the Drawings” within the Specification.
Applicants must remedy this issue before the application can be allowed.
Conclusion
Claims 8-9, 11-12, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3 and 6-7 are not presently allowable as written.
Claims 13-14, 16-20, and 23 are presently allowable as written for the rationale stated within paragraphs 26-29 of the Non-Final Office Action of April 7, 2021.
A new prior art and double patent search of the structures of formulae FI and FII of base claims 1, 6, and 13 (upon which all other claims depend) did not retrieve any new double patent or prior art references.  See “SEARCH 6” and “SEARCH 7” (Examiner-conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any new prior art or double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625